                                             Case 2:18-cv-01119-JAD-NJK Document 18 Filed 11/13/18 Page 1 of 3



                                     1   Michael Kind, Esq.
                                         Nevada Bar No.: 13903
                                     2
                                         Kazerouni Law Group, APC
                                     3   6069 S. Fort Apache Rd., Ste. 100
                                         Las Vegas, NV 89148
                                     4
                                         Phone: (800) 400-6808 x7
                                     5   Fax: (800) 520-5523
                                         mkind@kazlg.com
                                     6
                                     7   David H. Krieger, Esq.
                                         Nevada Bar No.: 9086
                                     8
                                         Haines & Krieger, LLC
                                     9   8985 S. Eastern Avenue, Ste. 350
                                         Henderson, NV 89123
                                    10
                                         Phone: (702) 880-5554
                                    11   Fax: (702) 385-5518
                                         Email: dkrieger@hainesandkrieger.com
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                         Attorneys for Plaintiff Richard L. Davis
      Las Vegas, NV 89148




                                    13
                                    14
                                    15
                                                                UNITED STATES DISTRICT COURT
                                    16                               DISTRICT OF NEVADA
                                    17
                                    18      Richard L. Davis,                                    Case No. 2:18-cv-01119-JAD-NJK

                                    19                      Plaintiff,                           Stipulation of Dismissal of
                                    20                                                           Hyundai Capital America
                                                           v.
                                    21
                                            Hyundai Capital America and                                 ECF No. 18
                                    22
                                            Equifax Information Services LLC,
                                    23
                                    24                      Defendants.

                                    25
                                    26
                                    27
                                    28

                                         ________________________________________________________________________________________________________
                                         STIPULATION OF DISMISSAL                            1                   CASE NO. 2:18-cv-01119-JAD-NJK
                                              Case 2:18-cv-01119-JAD-NJK Document 18 Filed 11/13/18 Page 2 of 3



                                     1          Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Plaintiff
                                     2    Richard L. Davis (“Plaintiff”) and Defendant Hyundai Capital America
                                     3    (“Defendant”) stipulate to dismiss with prejudice Plaintiff’s claims against
                                     4    Defendant only in this matter. Each party will bear its own costs, disbursements,
                                     5    and attorney fees.
                                     6
                                     7    DATED this 13th day of November 2018.
                                     8
                                     9    KAZEROUNI LAW GROUP, APC
                                    10
                                          By: /s/ Michael Kind
                                    11    Michael Kind, Esq.
                                          6069 S. Fort Apache Rd., Ste. 100
KAZEROUNI LAW GROUP, APC
6069 S. Fort Apache Rd., Ste. 100




                                    12
                                          Las Vegas, NV 89148
      Las Vegas, NV 89148




                                    13    Attorneys for Plaintiff
                                    14
                                          LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                    15
                                    16
                                          By: /s/ Matthew Ryan Tsai
                                    17    J Christopher Jorgensen, Esq.
                                          Matthew Ryan Tsai, Esq.
                                    18
                                          3993 Howard Hughes Parkway, Suite 600
                                    19    Las Vegas, NV 89169
                                          Attorneys for Hyundai Capital America.
                                    20
                                    21
                                                                                        ORDER
                                    22                                           IT IS SO ORDERED.
                                    23      Based on the parties' stipulation [ECF No. 18], which I construe as a joint motion under Local Rule
                                         7-1(c) because it was signed by fewer than all the parties
                                                                                UNITED      STATES  or their attorneys,JUDGE
                                                                                                        DISTRICT        and with good cause appearing,
                                    24   IT IS HEREBY ORDERED that ALL CLAIMS AGAINST Hyundai Capital America in this action are
                                         DISMISSED with prejudice, each side to bear its own fees and costs.
                                    25                                           Dated: ______________________________
                                    26
                                    27                                                            _________________________________
                                                                                                          ______ ____  _ ______
                                                                                                                              _ ____ _ _
                                                                                                  U.S. District
                                                                                                           rict Ju
                                                                                                                JJudge
                                                                                                                  uddgge
                                                                                                                      g Jennif
                                                                                                                         Jennifer
                                                                                                                              feerr A
                                                                                                                                    A.. Do
                                                                                                                                        Dorsey
                                    28                                                            Dated: November 14, 2018


                                          ________________________________________________________________________________________________________
                                          STIPULATION OF DISMISSAL                            2                     CASE NO. 2:18-cv-01119-JAD-NJK
